DETAILED ACTION
Claims 1-19 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is rejected to because of the following informalities:  The limitation “the coordinate” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 1 is rejected to because of the following informalities:  "in at least one direction" in the limitation “calculating a risk index in at least one direction” is ambiguous as to what limitations are included or excluded.  In particular, is “in at least one direction” in “calculating a risk index in at least one direction” the same or different from the “in at least one direction” in “calculating a standard deviation of the coordinate in at least one direction”?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., in the at least one direction, in a second at least one direction).  Appropriate correction is required.
Claim 1 is rejected to because of the following informalities:  The limitation “the directions” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 2 is rejected to because of the following informalities:  The limitation “X-axis” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 2 is rejected to because of the following informalities:  The limitation “Y-axis” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 2 is rejected to because of the following informalities:  The limitation “the tolerances” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 is rejected to because of the following informalities:  The limitation “the coordinate” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 is rejected to because of the following informalities:  "in at least one direction" in the limitation “calculating a risk index in at least one direction” is ambiguous as to what limitations are included or excluded.  In particular, is “in at least one direction” in “calculating a risk index in at least one direction” the same or different from the “in at least one direction” in “calculate a standard deviation of the coordinate in at least one direction”?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., in the at least one direction, in a second at least one direction).  Appropriate correction is required.
Claim 8 is rejected to because of the following informalities:  The limitation “the axial directions” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 is rejected to because of the following informalities:  The limitation “X-axis” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 is rejected to because of the following informalities:  The limitation “Y-axis” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 is rejected to because of the following informalities:  The limitation “the tolerances” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 is rejected to because of the following informalities:  The limitation “the fixing hole” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 is rejected to because of the following informalities:  The limitation “the coordinate” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 is rejected to because of the following informalities:  "in at least one direction" in the limitation “calculating a risk index in at least one direction” is ambiguous as to what limitations are included or excluded.  In particular, is “in at least one direction” in “calculating a risk index in at least one direction” the same or different from the “in at least one direction” in “calculate a standard deviation of the coordinate in at least one direction”?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., in the at least one direction, in a second at least one direction).  Appropriate correction is required.
Claim 15 is rejected to because of the following informalities:  The limitation “the axial directions” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 is rejected to because of the following informalities:  The limitation “X-axis” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 is rejected to because of the following informalities:  The limitation “Y-axis” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 is rejected to because of the following informalities:  The limitation “the tolerances” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-8, 10-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0354915 (Hockett) in view of U.S. Patent Application Publication No. 2013/0253871 (Gray).


Claim 1: 
The cited prior art describes a method for monitoring health of at least one machine, (Hockett: “The present disclosure relates to metrology systems, and, more particularly, to systems and methods that enable more efficient manufacturing processes via analysis of metrology inspection information.” Paragraph 0002; “For example, the disclosed technology can analyze inspection data to learn the capabilities of the manufacturing systems, metrology inspection devices, and human inspection operators involved in the part creation cycle. The knowledge of these capabilities can be leveraged to create leaner, more efficient manufacturing processes that are less likely to scrap good parts (e.g., due to excessive uncertainty about the inspection values preventing approval of the part inspection) or to approve bad parts (e.g., due to an inaccurate measurement process that causes the bad part to appear in-tolerance).” Paragraph 0036; see the processor 122 and memory 124 as illustrated in figure 1)

Hockett does not explicitly describe fixing a product or the X and Y directions as described below.  However, Gray teaches the fixing a product and the X and Y directions as described below.  
the method being applicable in a health-monitoring device that establishes a communication connection with at least one machine which is equipped with a fixture for fixing a product, and (Hockett: see the network 108 connecting the various components including the metrology lifecycle management system 110 and the machining systems 104 as illustrated in figure 1; “The MLM system 110 is also configured to receive and/or send information from/to one or more machining systems 104. Machining systems can include mills, lathes, Swiss turn, mold-based manufacturing systems, cutting systems implementing water jets, plasma, or electronic cutting means, 3D printers, routers, and the like.” Paragraph 0074; Gray: “Referring to FIG. 1, a machine tool system 100 is shown having a motion control system 200. Machine tool system 100 includes a frame 102 having a first saddle 104 coupled thereto. Saddle 104 is translatable in directions 106 and 108. A second saddle 110 is supported by first saddle 104. Saddle 110 is translatable in directions 112 and 114 relative to saddle 104. A platform 120 is supported by saddle 110 and is rotatable relative to saddle 110 in directions 122 and 124. In one embodiment, each of saddle 104, saddle 110, and platform 120 are moveable by a drive system including a plurality of motors which are controlled by controller 202 of motion control system 200.” Paragraph 0037)
the fixture defining at least one fixing hole, the method comprising: (Hockett: see the data set of all hole measurements as example 3 as described in table 1; “As used herein, measurements and measurement data can describe metrology inspection data of points located on a measurand—a physical, manufactured part being inspected. The standardized format can cluster inspection data by geometric features present in the measured part. Geometric features include cylinders, holes, flat or contoured surfaces, spheres, threads, slots, and toroids, to name just a few examples.” Paragraph 0045)
obtaining actual coordinate values of the fixing hole in a plurality of machining processes; (Hockett: see the data set of all hole measurements as example 3 as described in table 1 and the identification of measurements for a geometric feature 505 as illustrated in figure 5 and as described in paragraph 0112; “At block 505, the analytics engine 150 can identify an aggregated data set associated with an inspector for a geometric feature. The aggregated data set can include a number of measurements taken by the inspector of the geometric feature. The geometric feature measurements can involve the same part, different parts in a run, and/or parts manufactured based on different models. Each measurement can be associated with a measured value, a nominal value for that part surface or portion, and one or more tolerance limits.” Paragraph 0112; “As used herein, measurements and measurement data can describe metrology inspection data of points located on a measurand—a physical, manufactured part being inspected. The standardized format can cluster inspection data by geometric features present in the measured part. Geometric features include cylinders, holes, flat or contoured surfaces, spheres, threads, slots, and toroids, to name just a few examples.” Paragraph 0045)
calculating a standard deviation of the coordinate in at least one direction according to the actual coordinate values and a preset standard coordinate value, and (Hockett: “At block 510A, for each measurement in the aggregated data, the analytics engine 150 can calculate the deviation of the measurement from the nominal value and can then calculate the percentage of that deviation from the associated tolerance. In instances where there is both an upper tolerance limit and a lower tolerance limit, the deviation can be calculated as a percentage of the upper tolerance limit if the deviation is above nominal or can be calculated as a percentage of the lower tolerance limit if the deviation is below nominal.” Paragraph 0114; “At block 510B, the analytics engine 150 can calculate the mean of the percentages deviations of tolerance calculated at block 510A. Blocks 510A and 510B can be programmatically combined into a single function in some embodiments. As used herein, the calculation of a “mean” represents one way to determine an aggregate value for a particular variable. In alternate implementations, root mean squared or standard deviation can be used instead of mean.” Paragraph 0115; “To illustrate block 510, consider the following example. Inspector A measures cylinder 1 at 7/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 1 is +/− 10/1000 inches (plus or minus ten thousandths of an inch). Inspector A also measures cylinder 2 at − 6/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 2 is +/− 20/1000 inches. The mean percentage deviation of tolerance can be calculated as follows: 0.007/.01=70%; −0.006/−0.02=30%; (70%+30%)/2=50%. The mean tolerance can be calculated as (| 10/1000|+|− 20/1000|)/2= 15/1000 of an inch.” Paragraph 0118)
calculating a risk index in at least one direction according to the standard deviation and a preset tolerance, (Hockett: “At block 515D, the analytics engine 150 can adjust the initial range by subtracting the mean manufacturing system interval and the mean metrology device interval from the initial range. Block 515D operates to remove “known” machine uncertainty from the estimated measurement uncertainty attributable to the inspector. This adjusted mean range—the span of the interval between the mean upper and mean lower deviations minus estimated machine uncertainties—where the inspector can be expected to measure that feature in the future. As an example, consider that the initial mean range for inspector A is 0.011 mm, the mean range for the manufacturing systems is 0.004 mm, and the mean range for the metrology devices is 0.002 mm. The portion of the interval that is likely attributable to inspector A is 0.005 mm.” paragraph 0127; “In some embodiments, block 515D can optionally include adjusting the mean range (minus machine uncertainty) to account for environmental variables including CTE (coefficient of thermal expansion), machining/inspecting setup, and machining/inspecting temperatures. One embodiment of the process 500 can attribute 50% of the remaining uncertainty to environmental variables. Considering the above example, the portion of the interval attributed to inspector A would be reduced to 0.0025 mm. In some circumstances, data associated with the inspections in the MLM system 110 can indicate that machining and/or inspection of parts in the aggregated data sets were performed in temperature-controlled environments, for example at recommended shop temperatures of 68 degrees Fahrenheit, and the percentage attributed to environmental factors may be reduced. In other circumstances temperature variations during and/or between manufacture and inspection can be known and the percentage attributed to environmental factors may be increased accordingly.” Paragraph 0128; “To illustrate block 510, consider the following example. Inspector A measures cylinder 1 at 7/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 1 is +/− 10/1000 inches (plus or minus ten thousandths of an inch). Inspector A also measures cylinder 2 at − 6/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 2 is +/− 20/1000 inches. The mean percentage deviation of tolerance can be calculated as follows: 0.007/.01=70%; −0.006/−0.02=30%; (70%+30%)/2=50%. The mean tolerance can be calculated as (| 10/1000|+|− 20/1000|)/2= 15/1000 of an inch.” Paragraph 0118)
the directions comprising an X-direction and a Y-direction, (Gray: see the set probe in x-direction 502 and the set probe direction to y-direction 514 as illustrated in figure 5 and as described in paragraphs 0060-0061; “At block 502, controller 202 sets the direction of movement of probe 304 to be along X-axis 151 of the probe coordinate system. At block 504, controller 202 moves probe 304 into contact with sphere 412 in the positive X direction and stores the coordinates of contact as described above with reference to FIG. 8.” Paragraph 0060; “At block 512, controller 202 determines if probing of sphere 412 in the positive and negative directions along Y axis 153 is complete. If not, then controller 202 sets the probing direction to Y axis 153 of the probe coordinate system at block 514. The steps described above with reference to blocks 504-512 are then repeated for probing in the positive and negative Y directions.” Paragraph 0061)
the standard deviation of the X-direction comprising a standard deviation in an X-axis positive direction and a standard deviation in an X-axis negative direction, (see the standard deviation of variables in Hockett and the x positive and negative directions for calculations in Gray; Gray: “FIG. 9 provides a flowchart description of use of the above-described sphere center measurement operation to probe for the center location of sphere 412. At block 500, controller 202 receives inputs including the coordinates in the machine coordinate system of an initial center of sphere 412, a clearance distance that should be maintained between sphere 412 and tip 308 of probe 304, and the actual radius dimensions of sphere 412 and tip 308. At block 502, controller 202 sets the direction of movement of probe 304 to be along X-axis 151 of the probe coordinate system. At block 504, controller 202 moves probe 304 into contact with sphere 412 in the positive X direction and stores the coordinates of contact as described above with reference to FIG. 8. If controller 202 is unsuccessful in probing sphere 412 at block 504, then controller 202 returns an error to an operator of the system and terminates operation as indicated by block 506. If probing is successful in the positive X direction, then at block 505 controller 202 moves probe 304 into contact with sphere 412 in the negative X direction and stores the coordinates of contact as described above with reference to FIG. 8. If that measurement is unsuccessful, then controller 202 returns an error and terminates operation as indicated by block 506. If probing in both the positive and negative X directions is successful, then controller 202 computes a midpoint between the two measurements as described above (block 508). Next, at block 510 controller 202 adjusts the sphere center coordinate to the midpoint computed at block 508.” Paragraph 0060; Hockett: “At block 510A, for each measurement in the aggregated data, the analytics engine 150 can calculate the deviation of the measurement from the nominal value and can then calculate the percentage of that deviation from the associated tolerance. In instances where there is both an upper tolerance limit and a lower tolerance limit, the deviation can be calculated as a percentage of the upper tolerance limit if the deviation is above nominal or can be calculated as a percentage of the lower tolerance limit if the deviation is below nominal.” Paragraph 0114; “At block 510B, the analytics engine 150 can calculate the mean of the percentages deviations of tolerance calculated at block 510A. Blocks 510A and 510B can be programmatically combined into a single function in some embodiments. As used herein, the calculation of a “mean” represents one way to determine an aggregate value for a particular variable. In alternate implementations, root mean squared or standard deviation can be used instead of mean.” Paragraph 0115; “To illustrate block 510, consider the following example. Inspector A measures cylinder 1 at 7/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 1 is +/− 10/1000 inches (plus or minus ten thousandths of an inch). Inspector A also measures cylinder 2 at − 6/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 2 is +/− 20/1000 inches. The mean percentage deviation of tolerance can be calculated as follows: 0.007/.01=70%; −0.006/−0.02=30%; (70%+30%)/2=50%. The mean tolerance can be calculated as (| 10/1000|+|− 20/1000|)/2= 15/1000 of an inch.” Paragraph 0118)
the standard deviation of the Y-direction comprising a standard deviation in a Y-axis positive direction and a standard deviation in a Y-axis negative direction; (see the standard deviation of variables in Hockett and the y positive and negative directions for calculations in Gray; Gray: “At block 512, controller 202 determines if probing of sphere 412 in the positive and negative directions along Y axis 153 is complete. If not, then controller 202 sets the probing direction to Y axis 153 of the probe coordinate system at block 514. The steps described above with reference to blocks 504-512 are then repeated for probing in the positive and negative Y directions. When block 512 is next reached, controller 202 determines that probing in the Y direction is complete. Accordingly, controller 202 next probes sphere 412 in the Z direction as described above and indicated by block 516. If the Z axis 155 probing is unsuccessful, then controller 202 terminates operation and provides an error message as indicated by block 506. If Z axis 155 probing is successful, then controller 202 computes the Z coordinate of the center of sphere 412 at block 518 in the manner described above. Finally, at block 520 controller 202 returns the X, Y and Z coordinates of the center of sphere 412, which is used in the rotary axis measurement operation described below.” Paragraph 0061; Hockett: “At block 510A, for each measurement in the aggregated data, the analytics engine 150 can calculate the deviation of the measurement from the nominal value and can then calculate the percentage of that deviation from the associated tolerance. In instances where there is both an upper tolerance limit and a lower tolerance limit, the deviation can be calculated as a percentage of the upper tolerance limit if the deviation is above nominal or can be calculated as a percentage of the lower tolerance limit if the deviation is below nominal.” Paragraph 0114; “At block 510B, the analytics engine 150 can calculate the mean of the percentages deviations of tolerance calculated at block 510A. Blocks 510A and 510B can be programmatically combined into a single function in some embodiments. As used herein, the calculation of a “mean” represents one way to determine an aggregate value for a particular variable. In alternate implementations, root mean squared or standard deviation can be used instead of mean.” Paragraph 0115; “To illustrate block 510, consider the following example. Inspector A measures cylinder 1 at 7/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 1 is +/− 10/1000 inches (plus or minus ten thousandths of an inch). Inspector A also measures cylinder 2 at − 6/1000 of an inch deviation from nominal, and the associated tolerance for cylinder 2 is +/− 20/1000 inches. The mean percentage deviation of tolerance can be calculated as follows: 0.007/.01=70%; −0.006/−0.02=30%; (70%+30%)/2=50%. The mean tolerance can be calculated as (| 10/1000|+|− 20/1000|)/2= 15/1000 of an inch.” Paragraph 0118)
determining whether the risk index exceeds a preset threshold; and (Hockett: “Such an alert or command can be based on the analytics engine 150 (1) comparing the mean of uncertainty scores to the default uncertainty score in the calibration data of the machine and (2) identifying that the mean of uncertainty scores is 30% or more greater than the default uncertainty score. Additionally or alternatively, such an alert or command can be based on the analytics engine 150 (1) performing outlier detection on a data set including number of uncertainty scores calculated for the machine and (2) determining that the mean of uncertainty scores is an outlier of the data set.” Paragraph 0153)
sending a warning to the machine if the risk exceeds the preset threshold. (Hockett: “Optionally, at block 630, the analytics engine 150 can cooperate with the multi-tenant manager to provide an alert to a designated user based on the mean uncertainty. For example, the alert can include an alert that the machine requires recalibration and/or that operation of the machine should be halted.  Additionally or alternatively, the analytics engine 150 can output a command through the network 108 to the machine or to a computing device operating the machine, where the command halts operation of the machine. This can include ceasing manufacture using a manufacturing system or disabling a metrology device for use in further inspections. Such an alert or command can be based on the analytics engine 150 (1) comparing the mean of uncertainty scores to the default uncertainty score in the calibration data of the machine and (2) identifying that the mean of uncertainty scores is 30% or more greater than the default uncertainty score. Additionally or alternatively, such an alert or command can be based on the analytics engine 150 (1) performing outlier detection on a data set including number of uncertainty scores calculated for the machine and (2) determining that the mean of uncertainty scores is an outlier of the data set.” Paragraph 0153)
One of ordinary skill in the art would have recognized that applying the known technique of Hockett, namely, a metrology system for measurement analysis, with the known techniques of 

Claim 3:
Hockett does not explicitly describe the X and Y directions as described below.  However, Gray teaches the X and Y directions as described below.  
The cited prior art describes the method of claim 1, wherein the actual coordinate values comprises distances from the fixing hole to corresponding reference edges of the fixture in the X-axis positive direction, the X-axis negative direction, the Y-axis positive direction, and the Y-axis negative direction. (Hockett: “At block 205, the standardization engine 140 can obtain inspection data representing measurement of a physical part. For example, in some embodiments the MLM system 110 can provide a user interface for users to upload inspection reports. In some embodiments, the MLM system 110 can be in direct communication with a metrology device and/or computing device hosting metrology software such that inspection data is automatically imported into the MLM system as it is acquired. Though the process 200 will be described in the context of part inspection, the process 200 can also be applied to assembly inspections. A part refers to a single, unitary part while an assembly refers to the coupling of two or more parts.” Paragraph 0077; Gray: “FIG. 9 provides a flowchart description of use of the above-described sphere center measurement operation to probe for the center location of sphere 412. At block 500, controller 202 receives inputs including the coordinates in the machine coordinate system of an initial center of sphere 412, a clearance distance that should be maintained between sphere 412 and tip 308 of probe 304, and the actual radius dimensions of sphere 412 and tip 308. At block 502, controller 202 sets the direction of movement of probe 304 to be along X-axis 151 of the probe coordinate system. At block 504, controller 202 moves probe 304 into contact with sphere 412 in the positive X direction and stores the coordinates of contact as described above with reference to FIG. 8. If controller 202 is unsuccessful in probing sphere 412 at block 504, then controller 202 returns an error to an operator of the system and terminates operation as indicated by block 506. If probing is successful in the positive X direction, then at block 505 controller 202 moves probe 304 into contact with sphere 412 in the negative X direction and stores the coordinates of contact as described above with reference to FIG. 8. If that measurement is unsuccessful, then controller 202 returns an error and terminates operation as indicated by block 506. If probing in both the positive and negative X directions is successful, then controller 202 computes a midpoint between the two measurements as described above (block 508). Next, at block 510 controller 202 adjusts the sphere center coordinate to the midpoint computed at block 508.” Paragraph 0060)
Hockett and Gray are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:

The cited prior art describes the method of claim 1, wherein the fixture comprises one or more reference edges in each one of the X-axis positive direction, the X-axis negative direction, the Y-axis positive direction, and the Y-axis negative direction. (Hockett: “At block 210, the standardization engine 140 can identify geometric features of the part represented by the inspection. In some embodiments, inspection data obtained by the standardization engine 140 can be associated with a specific part in the data repository 170. Preferably, the part will also be associated with a GD&T file specifying nominal measurements and tolerances at a number of locations on the part. As indicated by block 210A, the standardization engine 140 can, in some embodiments, first check whether a GD&T file is associated with the inspected part. If so, at block 210B the standardization engine 140 can parse through the GD&T file to identify reference to any geometric features of the part. Some parts may not have an associated GD&T file. In such cases, as shown by block 210C, the standardization engine 140 can parse through the data representing the model to identify reference to geometric features, for example in the element IDs of a three-dimensional CAD file. Blocks 210A-210C represent some of the options available to the analytics engine 140 for identifying part features. In some implementations no GD&T or model may be available in the MLM system for the inspected part, and the standardization engine 140 can parse through headers of the inspection data file to identify reference to any geometric features. The described parsing can be implemented in some embodiments via fuzzy logic. Some parts may be created based off of two-dimensional blueprints, and for such parts a user may upload a mapping of the geometric features of the part usable by the standardization engine 140 to identify the geometric features. In some embodiments, the standardization engine 140 can output a listing of the geometric features of the part for storage in association with the part in the data repository 170 such that the listing is generated once for an initial inspection of the part and then accessed for subsequent inspections of the part.” Paragraph 0078; Gray: “FIG. 9 provides a flowchart description of use of the above-described sphere center measurement operation to probe for the center location of sphere 412. At block 500, controller 202 receives inputs including the coordinates in the machine coordinate system of an initial center of sphere 412, a clearance distance that should be maintained between sphere 412 and tip 308 of probe 304, and the actual radius dimensions of sphere 412 and tip 308. At block 502, controller 202 sets the direction of movement of probe 304 to be along X-axis 151 of the probe coordinate system. At block 504, controller 202 moves probe 304 into contact with sphere 412 in the positive X direction and stores the coordinates of contact as described above with reference to FIG. 8. If controller 202 is unsuccessful in probing sphere 412 at block 504, then controller 202 returns an error to an operator of the system and terminates operation as indicated by block 506. If probing is successful in the positive X direction, then at block 505 controller 202 moves probe 304 into contact with sphere 412 in the negative X direction and stores the coordinates of contact as described above with reference to FIG. 8. If that measurement is unsuccessful, then controller 202 returns an error and terminates operation as indicated by block 506. If probing in both the positive and negative X directions is successful, then controller 202 computes a midpoint between the two measurements as described above (block 508). Next, at block 510 controller 202 adjusts the sphere center coordinate to the midpoint computed at block 508.” Paragraph 0060)


Claim 5:
The cited prior art describes the method of claim 1, 
wherein when the risk index does not exceeds a corresponding preset threshold, the method further comprising: (Hockett: “If no uncertainty score in a report exceeds a threshold percentage of a tolerance, the process 400 can move to block 440 to provide a recommendation regarding one or more inspection operators and/or combinations to manufacture and/or inspect the part. Block 440 can involve filtering, from the recommendations set, any manufacturing setups where the manufacturing system or metrology device is not suitable for manufacturing or inspecting the material of the part (e.g., certain systems may not be rigid enough to manufacture Invar parts, or optical metrology systems may not be suitable for inspecting highly reflective materials such as Kapton). The indications and recommendations can be managed by the multi-tenant manager 130 in some embodiments. The percentage of tolerance can be 10%, 30%, 50%, 70%, or 100%, to name a few examples, and can be varied based on balancing the specific needs of a particular manufacturing-inspection cycle. In some preferred examples, the combined uncertainty score of the manufacturing system, metrology device, and human inspector involved in making a particular geometric feature is 10% or less of the smallest tolerance specified for that feature in engineering schematics (e.g., where a certain part has three cylinders each associated with a different tolerance, the uncertainty score should be 10% or less of the smallest tolerance).” Paragraph 0105)
calculating a deviation from mean in at least one of the X-axis negative direction, the X-axis positive direction, the Y-axis negative direction, and the Y-axis positive direction according to the plurality of actual coordinate values. (Hockett: “After calculating the uncertainty score of the target machine for each geometric feature, the analytics engine 150 can move to block 620 to calculate the mean of the uncertainty scores.” Paragraph 0151; “In some embodiments, block 515D can optionally include adjusting the mean range (minus machine uncertainty) to account for environmental variables including CTE (coefficient of thermal expansion), machining/inspecting setup, and machining/inspecting temperatures. One embodiment of the process 500 can attribute 50% of the remaining uncertainty to environmental variables. Considering the above example, the portion of the interval attributed to inspector A would be reduced to 0.0025 mm. In some circumstances, data associated with the inspections in the MLM system 110 can indicate that machining and/or inspection of parts in the aggregated data sets were performed in temperature-controlled environments, for example at recommended shop temperatures of 68 degrees Fahrenheit, and the percentage attributed to environmental factors may be reduced. In other circumstances temperature variations during and/or between manufacture and inspection can be known and the percentage attributed to environmental factors may be increased accordingly.” Paragraph 0128)
determining whether the deviation from mean exceeds an allowable error; (Hockett: “Optionally, at block 630, the analytics engine 150 can cooperate with the multi-tenant manager to provide an alert to a designated user based on the mean uncertainty. For example, the alert can include an alert that the machine requires recalibration and/or that operation of the machine should be halted. Additionally or alternatively, the analytics engine 150 can output a command through the network 108 to the machine or to a computing device operating the machine, where the command halts operation of the machine. This can include ceasing manufacture using a manufacturing system or disabling a metrology device for use in further inspections. Such an alert or command can be based on the analytics engine 150 (1) comparing the mean of uncertainty scores to the default uncertainty score in the calibration data of the machine and (2) identifying that the mean of uncertainty scores is 30% or more greater than the default uncertainty score. Additionally or alternatively, such an alert or command can be based on the analytics engine 150 (1) performing outlier detection on a data set including number of uncertainty scores calculated for the machine and (2) determining that the mean of uncertainty scores is an outlier of the data set.” Paragraph 0153)
adjusting the machine according to the deviation from mean when the deviation from mean exceeds the allowable error. (Hockett: “Optionally, at block 630, the analytics engine 150 can cooperate with the multi-tenant manager to provide an alert to a designated user based on the mean uncertainty. For example, the alert can include an alert that the machine requires recalibration and/or that operation of the machine should be halted. Additionally or alternatively, the analytics engine 150 can output a command through the network 108 to the machine or to a computing device operating the machine, where the command halts operation of the machine.” Paragraph 0153)

Claim 3:
Hockett does not explicitly describe a line chart as described below.  However, Gray teaches the line chart as described below.  
The cited prior art describes the method of claim 1, after obtaining actual coordinate values of the fixing hole in a plurality of machining processes, the method further comprises: generating a line chart according to the actual coordinate values to analyze the stability of the machine. (Gray: “The above-described methods can also help identify error trends to analyze machining accuracy issues. In the case of FIG. 15, the A-axis appears to increase the error the farther from the zero angle position it is moved. If the A-axis vector and linear axes are well aligned, then there could be a problem with the mechanical connection like the bearings due to the change in load direction by gravity.” Paragraph 0098; “The vector components and their individual magnitudes for each error point can be plotted to further assist in analyzing the root cause of errors. Surfaces can be plotted showing the magnitude of the error for each coordinate direction (x,y,z) similar to the total error plot shown in FIG. 15. Alternatively, vectors showing the direction and magnitude for each position can be plotted in a single chart for each position as shown in FIG. 16. The individual vectors are scaled according to the X,Y,Z coordinate reference direction and scale shown in the figure. In the example of FIG. 16, the vector directions are relative to the machine coordinate system, however they can be plotted relative to any coordinate system including the probe coordinate system. The additional information of the vector direction of the error may assist in diagnosing problems with the machine.” Paragraph 0099)
Hockett and Gray are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
The cited prior art describes the method of claim 1, 
wherein the actual coordinate values of the fixing hole is detected by a probe, and (Hockett: “The MLM system 110 can acquire part measurement data in any of a number of different formats, for example from various metrology devices 102A-C including a coordinate measurement machine 102A, PCMM arm 102B, and laser tracker 102C, to name a few. Other examples of metrology devices not illustrated include profilometers, optical comparators, laser scanners, interferometers, LiDAR devices, computed tomography metrology devices, and outer devices capable of obtaining measurements representing surfaces of manufactured parts. The metrology devices 102A-C can cooperate with one or more different metrology software platforms to generate measurement data representing coordinate points along surfaces of physical, manufactured parts. The measurement data can be provided automatically from the metrology devices 102 and/or metrology software to the MLM system 110 via network 108 in some implementations. The MLM system 110 can additionally or alternatively include functionality for users to upload measurement data into the MLM system 110, for example via a browser-based user interface on a user device 106.” Paragraph 0052)
the standard coordinate value is measured before processing by using a high-precision measuring instrument. (Hockett: “The MLM system 110 can acquire part measurement data in any of a number of different formats, for example from various metrology devices 102A-C including a coordinate measurement machine 102A, PCMM arm 102B, and laser tracker 102C, to name a few. Other examples of metrology devices not illustrated include profilometers, optical comparators, laser scanners, interferometers, LiDAR devices, computed tomography metrology devices, and outer devices capable of obtaining measurements representing surfaces of manufactured parts. The metrology devices 102A-C can cooperate with one or more different metrology software platforms to generate measurement data representing coordinate points along surfaces of physical, manufactured parts. The measurement data can be provided automatically from the metrology devices 102 and/or metrology software to the MLM system 110 via network 108 in some implementations. The MLM system 110 can additionally or alternatively include functionality for users to upload measurement data into the MLM system 110, for example via a browser-based user interface on a user device 106.” Paragraph 0052; “At block 210, the standardization engine 140 can identify geometric features of the part represented by the inspection. In some embodiments, inspection data obtained by the standardization engine 140 can be associated with a specific part in the data repository 170. Preferably, the part will also be associated with a GD&T file specifying nominal measurements and tolerances at a number of locations on the part. As indicated by block 210A, the standardization engine 140 can, in some embodiments, first check whether a GD&T file is associated with the inspected part. If so, at block 210B the standardization engine 140 can parse through the GD&T file to identify reference to any geometric features of the part. Some parts may not have an associated GD&T file. In such cases, as shown by block 210C, the standardization engine 140 can parse through the data representing the model to identify reference to geometric features, for example in the element IDs of a three-dimensional CAD file. Blocks 210A-210C represent some of the options available to the analytics engine 140 for identifying part features. In some implementations no GD&T or model may be available in the MLM system for the inspected part, and the standardization engine 140 can parse through headers of the inspection data file to identify reference to any geometric features. The described parsing can be implemented in some embodiments via fuzzy logic. Some parts may be created based off of two-dimensional blueprints, and for such parts a user may upload a mapping of the geometric features of the part usable by the standardization engine 140 to identify the geometric features. In some embodiments, the standardization engine 140 can output a listing of the geometric features of the part for storage in association with the part in the data repository 170 such that the listing is generated once for an initial inspection of the part and then accessed for subsequent inspections of the part.” Paragraph 0078)

Claim 8:
	Claim 8 is substantially similar to claim 1 and is rejected for the same reasons and rationale as the previous claim.
8. A machine monitoring device, comprising: 
a communication unit communicating with at least one machine quipped with a fixture for fixing a product, 
the fixture having at least one fixing hole; 
at least one processor; and 
at least one memory storing one or more programs, 
when executed by the at least one processor, the one or more programs cause the at least one processor to: 
obtain actual coordinate values of the fixing hole in a plurality of machining processes; 
calculate a standard deviation of the coordinate in at least one direction according to the actual coordinate values and a preset standard coordinate value, and 
calculating a risk index in at least one direction according to the standard deviation and a preset tolerance, 
the axial directions comprising a X-direction and a Y-direction, 
the standard deviation of the X-direction comprising a standard deviation in an X-axis positive direction and a standard deviation in a X-axis negative direction, 
the standard deviation of Y-direction comprising a standard deviation in a Y-axis positive direction and a standard deviation in a Y-axis negative direction; 
determine whether the risk index exceeds a preset threshold; and 
send a warning to the machine if the risk exceeds the preset threshold.

Claim 10:
	Claim 10 is substantially similar to claim 3 and is rejected for the same reasons and rationale as the previous claim.
10. The machine monitoring device of claim 8, the actual coordinate values comprises distances from the fixing hole to corresponding reference edges of the fixture in the X-axis positive direction, the X-axis negative direction, the Y-axis positive direction, and the Y-axis negative direction.

Claim 11:
	Claim 11 is substantially similar to claim 4 and is rejected for the same reasons and rationale as the previous claim.
11. The machine monitoring device of claim 8, wherein the fixture comprises one or more reference edges in each one of the X-axis positive direction, the X-axis negative direction, the Y-axis positive direction, and the Y-axis negative direction.

Claim 12:
	Claim 12 is substantially similar to claim 5 and is rejected for the same reasons and rationale as the previous claim.
12. The machine monitoring device of claim 8, wherein when the risk index does not exceeds a corresponding preset threshold, the one or more programs further cause the at least one processor to: 
calculating a deviation from mean in at least one of the X-axis negative direction, the X-axis positive direction, the Y-axis negative direction, and the Y-axis positive direction according to the plurality of actual coordinate values. 
determining whether the deviation from mean exceeds an allowable error; 
adjusting the machine according to the deviation from mean when the deviation from mean exceeds the allowable error.

Claim 13:
	Claim 13 is substantially similar to claim 6 and is rejected for the same reasons and rationale as the previous claim.
13. The machine monitoring device of claim 8, wherein after obtaining actual coordinate values of the fixing hole in a plurality of machining processes, the one or more programs further cause the at least one processor to: generating a line chart according to the actual coordinate values to analyze the stability of the machine.

Claim 14:
	Claim 14 is substantially similar to claim 7 and is rejected for the same reasons and rationale as the previous claim.
14. The machine monitoring device of claim 8, 
wherein the actual coordinate values of the fixing hole is detected by a probe, and 
the standard coordinate value is measured before processing by using a high-precision measuring instrument.

Claim 15:
	Claim 15 is substantially similar to claim 1 and is rejected for the same reasons and rationale as the previous claim.

15. A computer readable storage medium having stored thereon instructions that, when executed by at least one processor of a computing device, causes the processor to perform a defect detecting method, the method comprising: 
obtaining actual coordinate values of the fixing hole in a plurality of machining processes; 
calculating a standard deviation of the coordinate in at least one axial direction according to the actual coordinate values and a preset standard coordinate value, and 
calculating a risk index in at least one axial direction according to the standard deviation and a preset tolerance, 
the axial directions comprising a X-direction and a Y-direction, 
the standard deviation of the X-direction comprising a standard deviation in a X-axis positive direction and a standard deviation in a X-axis negative direction, 
the standard deviation of Y-direction comprising a standard deviation in a Y-axis positive direction and a standard deviation in a Y-axis negative direction; 
determining whether the risk index exceeds a corresponding preset threshold; 
sending a warning to the machine if the risk exceeds the preset threshold.

Claim 17:

17. The computer readable storage medium of claim 15, wherein the actual coordinate values comprises distances from the fixing hole to corresponding reference edges of the fixture in the X-axis positive direction, the X-axis negative direction, the Y-axis positive direction, and the Y-axis negative direction.

Claim 18:
	Claim 18 is substantially similar to claim 5 and is rejected for the same reasons and rationale as the previous claim.
18. The computer readable storage medium of claim 15, wherein when the risk index does not exceeds a corresponding preset threshold, the method further comprising: 
calculating a deviation from mean in at least one of the X-axis negative direction, the X-axis positive direction, the Y-axis negative direction, and the Y-axis positive direction according to the plurality of actual coordinate values. 
determining whether the deviation from mean exceeds an allowable error; 
adjusting the machine according to the deviation from mean when the deviation from mean exceeds the allowable error.

Claim 19:
	Claim 19 is substantially similar to claim 6 and is rejected for the same reasons and rationale as the previous claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Christopher E. Everett/Primary Examiner, Art Unit 2116